Exhibit 10.3
AMENDMENT NO. 3
TO
LOAN AND SECURITY AGREEMENT
This Amendment No. 3 To Loan And Security Agreement (this “Amendment”) is
entered into December 13, 2010, by and between Conexant CF,LLC, a Delaware
limited liability company (“Borrower”), and Silicon Valley Bank, (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (as defined below).
Recitals

A.   Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of December 22, 2009, as amended by that certain Amendment
No. 1 to Loan and Security Agreement dated as of March 3, 2010 and that certain
Amendment No. 2 to Loan and Security Agreement dated as of June 10, 2010 (as
amended, restated, or modified from time to time, the “Loan Agreement”),
pursuant to which Bank has agreed to extend and make available to Borrower
certain advances of money.   C.   Subject to the representations and warranties
of Borrower herein and upon the terms and conditions set forth in this
Amendment, Bank is willing to amend the Loan Agreement.

Agreement
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1.   Amendments To Loan Agreement.

  1.1   Section 2.5 (Payment of Interest). Subsections (a) and (f) of
Section 2.5 of the Loan Agreement are hereby amended in their entirety and
replaced with the following:

                     “(a) Interest Rate; Advances. Subject to Section 2.5(b),
the principal amount outstanding under the Revolving Line shall accrue interest
at a per annum rate equal to the number of percentage points above the WSJ Prime
Rate (the “Applicable Margin”) set forth opposite the applicable Quick Ratio in
the chart below, which interest shall be payable monthly.

          Quick Ratio   Applicable Margin
Greater than or equal to 1.50:1.00
    0.50 %
Less than 1.50:1.00, but greater than 1.00:1.00
    1.00 %
Less than 1.00:1.00
    2.00 %

 



--------------------------------------------------------------------------------



 



                     “(f) Minimum Monthly Interest. In the event the aggregate
amount of interest earned by Bank in any month (exclusive of any collateral
monitoring fees, or any other fees and charges hereunder) is less than Four
Thousand Dollars ($4,000) (the “Minimum Monthly Interest”), Borrower shall pay
Bank an amount, payable on the last day of such month, in an amount equal to the
(i) Minimum Monthly Interest minus (ii) the aggregate amount of all interest
earned by Bank (exclusive of any collateral monitoring fees or any other fees
and charges hereunder) in such month.”

  1.2   Section 2.6 (Fees). Subsections (a) and (b) of Section 2.6 of the Loan
Agreement are hereby amended in their entirety and replaced with the following:

                     “(a) Commitment Fee. A fully earned, non-refundable
commitment fee of $50,000, on the Third Amendment Effective Date and each
anniversary of the Third Amendment Effective Date thereafter;
                     (b) Reserved.”

  1.3   Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
amended in its entirety and replaced by the following:

                     “Borrower shall maintain on a consolidated basis with
respect to Borrower and Parent:
                     (a) Tangible Net Worth. A Tangible Net Worth of at least
the amount set forth for each period in the chart below, increasing by 50% of
issuances of new equity or Borrower’s realization of a net gain from the sale of
land assets of Borrower after the Third Amendment Effective Date and such
increase shall be applied to the quarter that the equity is raised or the sale
of land assets is realized and all subsequent quarters; provided, that, any
asset loss pertaining to Borrower’s equity interest in the stock of Mindspeed
Technologies, Inc. shall not effect the calculation of Tangible Net Worth and
Bank shall adjust the Tangible Net Worth covenant accordingly.

          Fiscal Quarter Ending   Minimum Tangible Net Worth
December 31, 2010
  $ (124,525,000 )
April 1,2011
  $ (129,625,000 )
July 1,2011
  $ (133,744,000 )
September 30, 2011
  $ (137,994,000 )
December 30, 2011
  $ (136,301,000 )

Quarterly thresholds through the Revolving Line Maturity Date shall be
established by Bank on an annual basis based on Borrower’s future projections.
On an annual basis, Bank will continue to establish quarterly thresholds
representing 85% of plan in the event future projections assume net profits on a
quarterly basis. Bank will reevaluate the methods of establishing thresholds in
the event projections assume net losses in a manner acceptable to Borrower and
Bank. The threshold set forth above for December 30, 2011 shall remain the
baseline threshold until future thresholds are

2



--------------------------------------------------------------------------------



 



documented. As used in this paragraph, “plan” shall mean Borrower’s financial
outlook provided to Bank for the next 3 fiscal years within the term of this
Agreement, provided that the plan is subject to change based on the updated
annual forecasts as provided in Section 6.2(v).
                          (b) Liquidity Coverage. As of the last day of each
fiscal month and on a consolidated basis, a ratio of Parent’s Unrestricted Cash
and Cash Equivalents plus net accounts receivable to Obligations, exclusive of
Obligations secured by cash maintained at Bank, of not less than 1.50:1.00.”

  1.4   Section 13.1 (Definitions). The following definitions in Section 13.1 of
the Loan Agreement are hereby amended and restated in their entirety with the
following:

           ““Account Receivable” means an Obligee’s right to the payment of
money from an Account Debtor arising out of goods sold or to be sold, property
leased or to be leased, and services rendered or to be rendered, whether secured
or unsecured, whether now existing or hereafter arising, and whether or not
specifically sold or purchased in connection with the Loan Documents; provided
that the parties hereto agree that each such right to payment evidenced by a
separate, discrete invoice shall constitute a separate Account Receivable
hereunder; and further provided that, the Account Receivables sold by Seller to
Purchaser pursuant to Section 2.1 of the Purchase Agreement shall include Posted
Credit Balances.”
           ““Advance Rate” is eighty percent (80.0%) net of Posted Credit
Balances, or such other percentage as Bank establishes under Section 2.1.1.”
           ““Current Liabilities” are all obligations and liabilities of Credit
Parties to Bank, plus, without duplication, the aggregate amount of Credit
Parties’ consolidated Total Liabilities that mature within one (1) year;
provided, that up to $11.2 million in Convertible Debt shall not be included as
a Current Liability.”
           ““Facility Amount” is an amount equal to Twenty Five Million Dollars
($25,000,000).”
           ““Minimum Balance” means (a) $1,575,000 until the expiration of the
Policy in December of 2011, and (b) thereafter, at any time of determination, an
amount equal to the sum of (A) the deductible then existing under the Policy,
plus (B) the amount of any additional premiums which, though not currently due
and payable, have accrued for payment by Borrower at the conclusion of the
Policy’s term. Notwithstanding the foregoing, the Minimum Balance is only
required if/when Borrower obtains an Advance or at any times Advances are
outstanding.”
           ““Program Termination Date” means the date on which the Obligations
shall have been finally paid in full and Bank’s commitment to make Advances has
terminated, but not later December 31, 2013.”
           ““Purchase Termination Date” means the earliest to occur of the
following: (a) the date on which the Policy is initially scheduled to expire
(or, if the Policy is replaced, substituted, extended, or amended, with Bank’s
consent and approval, to provide a later expiration date, then such later
expiration date); and (b) the November 30, 2013.”

3



--------------------------------------------------------------------------------



 



           ““Revolving Line Maturity Date” is December 31, 2013.”

  1.5   Section 13.1 (Definitions). The definition of “Prime Rate” in
Section 13.1 of the Loan Agreement is hereby deleted in its entirety.     1.6  
Omnibus Amendment. Each reference to “Prime Rate” in the Loan Agreement shall
hereinafter be a reference to “WSJ Prime Rate”.     1.7   Section 13.1
(Definitions). The following definitions are hereby added to Section 13.1 of the
Loan Agreement in their appropriate alphabetical order:

           ““Posted Credit Balances” are customer weekly exercised rebates and
other miscellaneous credits.”
           ““Third Amendment Effective Date” is December 13, 2010.”
           ““WSJ Prime Rate” is the rate most recently announced as the “prime
rate” in the Money Rates section of The Wall Street Journal.”

  1.8   Exhibit B to Loan Agreement (Compliance Certificate). Exhibit B
(“Compliance Certificate”) of the Loan Agreement is amended in its entirety by
deleting it and replacing it with Exhibit A attached hereto.

2.   Borrower’s Representations And Warranties.

  2.1   Borrower represents and warrants that:

  (a)   immediately upon giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;     (b)   Borrower has the corporate power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;     (c)   the articles of
incorporation, bylaws and other organizational documents of Borrower delivered
to Bank in connection with the execution of the Loan Agreement, remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;     (d)   the execution and
delivery by Borrower of this Amendment and the performance by Borrower of its
obligations under the Loan Agreement, as amended by this Amendment, have been
duly authorized by all necessary corporate action on the part of Borrower;    
(e)   this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its

4



--------------------------------------------------------------------------------



 



      terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and     (f)   as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with Borrower in connection with this Amendment and in
connection with the Loan Documents.

  2.2   Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the
representations and warranties in Section 3.1, and agrees that such reliance is
reasonable and appropriate.

3.   Limitation. The amendments in Section 2 shall be limited precisely as
written and shall not be deemed (a) to be a waiver or modification of any other
term or condition of any Loan Document or of any other instrument or agreement
referred to therein or to prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with the Loan Documents or any
instrument or agreement referred to therein; or (b) to be a consent to any
future amendment or modification or waiver to any instrument or agreement the
execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof. Except as expressly amended hereby, the Loan
Agreement and the other Loan Documents shall continue in full force and effect.
  4.   Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

  4.1   Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.     4.2   Reaffirmation of Loan Documents. Conexant Systems,
Inc. shall have executed the Reaffirmation of Loan Documents in the form of
Exhibit B attached hereto.     4.3   Commitment Fee. Borrower shall have paid to
Bank a fully earned, non-refundable commitment fee of $50,000.     4.4   Bank
Expenses. Borrower shall have paid all Bank Expenses incurred through the date
of this Amendment.

5.   Counterparts. This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.   6.   Integration.
This Amendment and any documents executed in connection herewith or pursuant
hereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced

5



--------------------------------------------------------------------------------



 



    in any judicial or arbitration proceeding, if any, involving this Amendment;
except that any financing statements or other agreements or instruments filed by
Bank with respect to Borrower shall remain in full force and effect.   7.  
Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. Borrower
and Bank each submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California.

[Remainder of page intentionally left blank — signature page follows.]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to Loan
and Security Agreement to be executed as of the date first written above.

            Borrower:

Conexant CF, LLC,
a California limited liability company
      By:   /s/ Jean Hu         Printed Name:   Jean Hu        Title:   CFO &
Sr. Vice President        Bank:

Silicon Valley Bank
      By:   /s/ Derek Hoyt         Printed Name:   Derek Hoyt        Title:  
Senior Relationship Manager     

7



--------------------------------------------------------------------------------



 



EXHIBIT A TO AMENDMENT NO. 3
EXHIBIT B

      TO: SILICON VALLEY BANK   Date:                      FROM: CONEXANT CF,
LLC    

The undersigned authorized officer of Conexant CF, LLC (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                      with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Weekly Transaction Report, reconciliations of A/R, transaction reports and
general ledger
  Weekly   Yes  No
Monthly A/R agings and A/P agings
  Monthly within 30 days   Yes  No
Monthly unaudited financial statements of Parent (consolidated and consolidating
w/respect to Borrower) w/Compliance Certificate
  Monthly within 30 days   Yes  No
Annual operating budgets of Parent + annual financial projections of Parent
approved by Board of Parent
  FYE of Parent within 90 days   Yes  No
10-Q, 10-K and 8-K
  Within 15 days after filing with SEC   Yes  No
Quarterly field examination audit
  Quarterly at Bank’s discretion   Yes  No

                          Financial Covenant   Required   Actual   Complies
Maintain on a Fiscal Quarter Ending Basis Minimum Tangible Net Worth (see
6.9(a)):
  $ _______     $ _______     Yes  No
Maintain on a Monthly Basis Liquidity Coverage of not less than 1.50:1:00
    1.50:1:00       _______     Yes  No

8



--------------------------------------------------------------------------------



 



     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 

 

 

                          CONEXANT CF, LLC       BANK USE ONLY  

                Received by:          By:                 AUTHORIZED SIGNER    
                   
 
  Name:           Date:        
 
  Title:                                     Verified:                         
  AUTHORIZED SIGNER  
 
              Date:                        
Compliance Status: Yes  No

9



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
     In the event of a conflict between this Schedule and the Loan Agreement,
the terms of the Loan Agreement shall govern.
Dated:                      
I. Tangible Net Worth (Section 6.9(a))
Required: Maintain, Tangible Net Worth of at least the amount set forth for each
period in the chart below, increasing by 50% of issuances of new equity or
Borrower’s realization of a net gain from the sale of land assets of Borrower
after the Third Amendment Effective Date and such increase shall be applied to
the quarter that the equity is raised or the sale of land assets is realized and
all subsequent quarters; provided, that, any asset loss pertaining to Borrower’s
equity interest in the stock of Mindspeed Technologies, Inc. shall not effect
the calculation of Tangible Net Worth and Bank shall adjust the Tangible Net
Worth covenant accordingly. Quarterly thresholds through the Revolving Line
Maturity Date shall be established by Bank based on Borrower’s future
projections.

          Fiscal Quarter Ending   Minimum Tangible Net Worth
December 31, 2010
  $ (124,525,000 )
April 1,2011
  $ (129,625,000 )
July 1,2011
  $ (133,744,000 )
September 30, 2011
  $ (137,994,000 )
December 30, 2011
  $ (136,301,000 )

Actual:

          Fiscal Quarter Ending   Minimum Tangible Net Worth
December 31, 2010
       
April 1,2011
       
July 1,2011
       
September 30, 2011
       
December 30, 2011
       

     
___ No, not in compliance
  ___ Yes, in compliance

III. Liquidity Coverage (Section 6.9(b))
Required: Maintain, as of the last day of each fiscal month and on a
consolidated basis, a ratio of Parent’s Unrestricted Cash and Cash Equivalents
plus net accounts receivable to Obligations, exclusive of Obligations secured by
cash maintained at Bank, of not less than 1.50:1.00.
Actual:

10



--------------------------------------------------------------------------------



 



          A.  
Parent’s Unrestricted Cash and Cash Equivalents
$      
 
    B.  
Net accounts receivables
$      
 
    C.  
Obligations
$      
 
    D  
Obligations secured by cash maintained at Bank
$      
 
    E.  
Liquidity Coverage (line A plus line B divided by line C minus line D)
       
 
   

Is line E equal to or greater than 1.50:1:00?

                           No, not in compliance                        Yes, in
compliance

11



--------------------------------------------------------------------------------



 



EXHIBIT B TO AMENDMENT NO. 3
REAFFIRMATION OF LOAN DOCUMENTS
          This Reaffirmation of Loan Documents is entered into as of
December 13, 2010, by and between Conexant Systems, Inc., a Delaware corporation
(“Parent”) and Conexant CF, LLC, a Delaware limited liability company
(“Borrower”).
          Whereas, Parent and Borrower entered into that certain Receivables
Purchase Agreement and that certain Servicing Agreement, each dated as of
December 22, 2009 (collectively, the “Loan Documents”), in connection with that
certain Loan and Security Agreement by and between Borrower and Bank, dated as
of December 22, 2009 (as amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”); and
          Whereas, Borrower and Bank are amending the Loan Agreement pursuant to
that certain Amendment No. 3 to Loan and Security Agreement, dated as of the
date hereof (the “Amendment No. 3”), pursuant to which, among other things,
Borrower and Bank have agreed to extend the maturity date of the loan facility.
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement.
          Now therefore, for valuable consideration, receipt of which is
acknowledged, Guarantor hereby agrees as follows:
          1. Reaffirmation of Loan Documents. Parent and Borrower hereby ratify
and reaffirm their obligations under the Loan Documents and agree that none of
the modifications or waivers to the Loan Agreement as set forth in Amendment
No. 3 shall impair either party’s obligations under the Loan Documents.
          2. Continuing Effect and Absence of Defenses. Parent and Borrower
acknowledge that each the Loan Documents are still in full force and effect and
that neither party has defenses to enforcement of the Loan Documents. The
parties hereto each waive any and all defenses to enforcement of the Loan
Documents that might otherwise be available as a result of the amendment of the
Loan Agreement.

            Conexant CF, LLC
      By:   /s/ Jean Hu         Printed Name:   Jean Hu        Title:   CFO &
Sr. Vice President   

 



--------------------------------------------------------------------------------



 



         

            Conexant Systems, Inc.
      By:   /s/ Jean Hu         Printed Name:   Jean Hu        Title:   CFO &
Sr. Vice President     

2